Citation Nr: 1550065	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-02 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for traumatic brain injury (also claimed as post-concussion syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to February 1989 and from August 2002 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The electronic claims file is currently under the jurisdiction of the VA RO in Atlanta, Georgia.  

In September 2010, the Board remanded the issue of entitlement to service connection for traumatic brain injury for the issuance of a statement of the case.  The Veteran later perfected an appeal, and the case has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in February 2015, but canceled four days prior to the scheduled hearing.  In an October 2015 statement, the Veteran's new representative requested another Travel Board hearing.  Therefore, the AOJ should schedule the appellant for another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing.  The appellant should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




